Citation Nr: 1520342	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable evaluation for headaches.

5.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury (TBI).

6.  Entitlement to an initial evaluation in excess of 70 percent for depression.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the issue of entitlement to TDIU has not been specifically adjudicated by the agency of original jurisdiction (AOJ).  This issue, however, is "part of a claim for increased compensation," when it is either raised by the claimant or by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The Veteran has submitted evidence of unemployability.  As such, the Board will address entitlement to TDIU as part of the increased rating matters currently before it.  See id.


FINDINGS OF FACT

1.  The evidence of record does not establish a current right ear hearing impairment as defined by VA; the Veteran's left ear hearing loss is not attributable to his active military service.

2.  The Veteran does not have tinnitus that is attributable to his active military service.

3.  At no time during the current appeal has the Veteran been found to have PTSD based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, as required by 38 C.F.R. § 4.125.

4.  The Veteran's service-connected headaches are shown to result in prostrating attacks averaging one episode every 2 months.

5.  The Veteran's service-connected depressive disorder does not result in total impairment.

6.  The evidence fails to demonstrate the existence of three or more subjective symptoms due to TBI that moderately interfere with work, instrumental activities of daily living, or work, family or other close relationships.

7.  The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.385 (2014).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2014).

3.  The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for an initial 10 percent evaluation for the Veteran's service-connected headaches have been met.  38 U.S.C.A. §§ 1155, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

5.  The criteria for an initial rating in excess of 70 percent rating for the Veteran's service-connected depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).

6.  The criteria for a rating in excess of 10 percent for TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, DCs 8045 (2014).

7.  The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the issue of entitlement to higher initial ratings for the Veteran's service-connected disabilities, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for depression, TBI, and headaches were granted in November 2012, and he was assigned disability ratings and effective dates in that decision.  As the issues currently before the Board with respect to those disabilities stem from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to that claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the Veteran's claims of service connection for hearing loss, tinnitus, and PTSD, the Veteran has not disputed the contents of the VCAA notice provided to him.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate those claims via a letter dated in September 2012, which letter the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), VA treatment records and examination reports, private medical records, and statements from the Veteran.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.

Further, the Veteran was afforded VA PTSD, TBI, and headache examinations during the pendency of his claims.  The Board finds that the reports of these examinations are adequate for the Board to rely upon in this case and that the information contained in the VA examination reports and medical treatment records, along with the lay evidence of record, provides the Board with adequate evidence upon which to rely to determine whether the Veteran has PTSD and to evaluate the severity of the Veteran's service-connected disabilities in context of the rating criteria and throughout the claims period.  Accordingly, the Board finds that VA has properly assisted the Veteran by affording him adequate VA examinations in connection with his claim and the duty-to-assist requirements have therefore been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, the Veteran was scheduled for a VA audiological examination, but he failed to report for that examination.  No reason has been given for why the Veteran failed to report; nor has the Veteran, at any point during the pendency of his claim, requested that his examination be rescheduled.  In this regard, if a claimant fails to report for a scheduled examination, VA regulations provide:

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) . . . of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.

38 C.F.R. § 3.655(a) (2014).  Paragraph (b) further provides, in pertinent part : "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).

In this case, there is no evidence demonstrating that the Veteran had an adequate reason or "good cause" for failing to report to be examined when VA requested.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As required by 38 C.F.R. § 3.655(b), the Board will adjudicate the claims of service connection for hearing loss and tinnitus on the basis of the existing record.

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, including organic disease of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   

A.  Hearing Loss

The Veteran seeks service connection for hearing loss, which he stated began in service in 1992 as a result of in-service noise exposure.  At the outset, the Board notes that the Veteran's military occupational specialty was that of an aviation ordnance equipment repair technician.  Accordingly, noise exposure consistent with that occupation is conceded.  See VA Fast Letter 10-35 (Sept. 2, 2010).  

The Board notes that for VA purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

In support of his claim, the Veteran submitted the report of a December 2011 private audiogram, showing that the Veteran's pure tone auditory thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
35
LEFT
20
15
25
40
45

The record is devoid of audiometric testing data since December 2011 and the Veteran has not indicated that he has undergone any further audiometric testing during the pendency of his appeal.  As noted above, the Veteran was scheduled for a VA audiology examination in connection with his claim of service connection for hearing loss, but, without good cause, failed to report for that examination.  Accordingly, his claim of service connection for hearing loss must be adjudicated on the basis of the existing record.  38 C.F.R. § 3.655(b).

In the instant case, objective test results demonstrate that the Veteran does not have a right-ear hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2014).  The Court has also held specifically that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).  Hence, in the absence of evidence that the Veteran currently has right-ear hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, service connection for right ear hearing loss is not warranted.

Further, while the evidence demonstrates that the Veteran likely has a left ear hearing impairment for VA purposes, service connection is not warranted because the evidence is insufficient to demonstrate a medical relationship between the Veteran's in-service noise exposure and his left-ear hearing loss.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability). 

Notably, hearing loss is not demonstrated in service.  Results of audiometric testing conducted in March 1990, August 1991, and June 1993 fail to demonstrate a left ear hearing impairment for VA purposes.  Further, the Veteran denied hearing loss on his February 1994 report of medical history.  The Board acknowledges the Veteran's statement contained in his application for VA disability compensation that his personal physician had informed him that his current hearing condition is as likely as not related to his in-service noise exposure.  Although the Veteran is certainly competent to report on what a physician may have told him, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he/she was told by a medical professional), the Veteran's statement, and his private physician's reported opinion, in this regard carries little probative weight.  This is so because there is no indication that the private physician had access to the Veteran's claims folder or was otherwise able to review the relevant service audiograms, which renders the opinion inadequate to rely upon in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (failure by an examiner to review a claims file will render an examination inadequate if there is information in the claims file that is important and necessary for a doctor to make an informed medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  Indeed, even if the Veteran's private physician did indicate an association between the Veteran's hearing loss and his in-service noise exposure, because there is no evidence to support that opinion and the basis of the opinion is not clear from the Veteran's statement, the Board cannot conclude that the private physician's opinion is adequate to support an award of service connection.  Nieves-Rodriguez, 22 Vet. App. at 301 (stating that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").

Overall, the Board finds that there is also no basis to establish service connection for left ear hearing loss.  This is so because a crucial element of service connection has not been shown.  See Davidson, supra; see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  The Board also finds that there is no objective evidence that any sensorineural hearing loss manifested to a compensable degree within any one year period from the Veteran's separation from active military service.  Consequently, service connection is not warranted for hearing loss on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Further, because hearing loss was not objectively demonstrated in service, the provisions of 38 C.F.R. § 3.303(b) are not for application.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for right or left ear hearing loss in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2014).

B.  Tinnitus

The Veteran seeks service connection for tinnitus, which he also stated began in service in 1992 as a result of in-service noise exposure.  As with his hearing loss, the Veteran indicated that his private physician informed him that his tinnitus was at least as likely as not related to his in-service noise exposure.

In support of his claim, the Veteran submitted a "tinnitus protocol" handout from the facility where he was seen for a hearing evaluation in December 2011.  The Board will assume for purposes of this claim that the Veteran was given this handout because it was determined that he suffers from tinnitus.  

The Board finds that the Veteran's statement regarding what his private physician told him regarding the etiology of tinnitus is not adequate to support a finding of service connection in this case.  This is so for the same reasons that it is not adequate to support a finding of service connection for hearing loss.  That is, there is no evidence to support that opinion and the basis of the opinion is not clear from the Veteran's statement.  Nieves-Rodriguez, 22 Vet. App. at 301.  The evidence of record does not otherwise support a finding of service connection in this case.  The Board again reiterates that because the Veteran, without good cause, failed to report for his scheduled VA examination, the Board is compelled to adjudicate the claim on the record before it.  See 38 C.F.R. § 3.655.  Notably, the Veteran did not disclose any ear trouble at the time that he was separated from service and his STRS do not otherwise contain any indication of tinnitus symptoms in service.  If the Veteran had in fact begun to experience tinnitus in 1992, as indicated on his initial application for VA disability compensation, the Board questions why the Veteran would not disclose such symptoms in service, especially given that he received regular hearing evaluations.  The Board finds the Veteran's failure to disclose tinnitus symptoms in service undermines the credibility of his later statement that tinnitus began in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006). ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  In light of this evidence, the Board finds that service connection may not be established through chronicity or continuity of symptomatology, as tinnitus was not present or noted in service.  

Overall, the Board finds that credible and probative evidence is against a finding of service connection in this case, as the evidence fails to establish that the Veteran's tinnitus is attributable to his in-service noise exposure.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  Although the Veteran may believe that he has tinnitus as a result of his in-service acoustic trauma, as a lay person without the appropriate medical training and expertise, he is not competent to make such an etiological conclusion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony 'falls short' in proving an issue that requires expert medical knowledge). 

C.  PTSD

Service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2014).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it if certified for appeal on or before August 4, 2014.  80 Fed. Reg. 14308 (Mar. 19, 2015).)  

In the instant case, the Board finds service connection for PTSD is not warranted because the Veteran has not been diagnosed as having PTSD.  Notably, the Veteran was afforded a VA PTSD examination in October 2012.  Although on his application for VA disability compensation, the Veteran stated that he had "many near death and dangerous experiences in the Marine Corps," he failed to report any specific in-service stressor during his October 2012 VA examination.  Upon review of the record and examination of the Veteran, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, but did meet the criteria for a diagnosis of depressive disorder, not otherwise specified.

The Board notes that the evidence does not otherwise establish that the Veteran has been diagnosed as having PTSD and the Veteran has not asserted that he has been diagnosed as having PTSD.  Private treatment records show diagnoses of depression and anxiety, but not of PTSD.  The Veteran, who is represented by an attorney, has also not argued that the October 2012 VA examination was in any way inadequate; nor has he set forth any specific allegation of error regarding the denial of service connection for PTSD.  

Under the circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  Without evidence of a current diagnosis of PTSD there can be no award of service connection, as there is no current disability as defined by regulation.  See Davidson and Cohen, both supra; 38 C.F.R. § 4.125; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (stating that without "competent evidence of current disability," there can be no award of service connection).  Accordingly, because the evidence of record fails to reveal a diagnosis of PTSD that meets the regulatory requirements during the pendency of the Veteran's claim, there is simply no basis upon which to award service connection for PTSD.  See Cohen and Caluza, both supra.  

In finding that evidence fails to establish a currently diagnosed psychiatric disorder, the Board is also aware that in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Jandreau, 492 F.3d at 1377 (discussing when lay evidence is sufficient to establish a diagnosis).  While the Veteran may believe that he currently suffers from PTSD, his statements are not considered competent evidence of a diagnosis because psychiatric disorders are not the type of disability that a lay person is competent to diagnose, as these diagnoses require a certain set of symptoms, indicators, and responses that meet a defined set of criteria.  See DSM-IV.  

III.  Disability Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

A veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  In the instant case, the Veteran's claim for a higher evaluation his service-connected headaches and depression are original claims that were placed in appellate status by a notice of disagreement expressing disagreement with an initial rating award.  As such, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


A.  Headaches

The Veteran's service-connected headaches have been evaluated as noncompensably (zero percent) disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, which provides for a noncompensable rating for migraines with less frequent attacks; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2014).

Upon review of the evidence of record, the Board agrees with the Veteran that a disability rating of 10 percent is warranted.  Notably, the report of an October 2012 VA examination indicates that the Veteran experiences prostrating attacks of non-migraine headache pain once every two months.  The Board finds that although the Veteran has not been diagnosed as having migraines, his symptomatology indicates a level of disability equivalent in severity to that which would be rated as 10 percent disabling under DC 8100.  See 38 C.F.R. § 4.124a, DC 8100.  Accordingly, based on the evidence contained in the October 2012 VA examination report, the Board concludes that the Veteran's headaches are more aptly described by the criteria necessary for a 10 percent rating under DC 8100, effective from the August 27, 2012, effective date of his award of service connection for such.

The Board also finds that its assignment of a 10 percent rating for the Veteran's service-connected headaches represents a full grant of the benefit sought, as the Veteran has argued only that he is entitled to a rating of 10 percent for his headache disability.  Indeed, in his June 2014 brief, the Veteran's attorney argued only that the evidence supported that assignment of a 10 percent rating.  Accordingly, the Board need not consider whether a rating in excess of 10 percent is warranted.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a "[c]laimant may limit claim or appeal to issue of entitlement to particular disability rating which is less than maximum allowed by law for specific service-connected condition").

B.  Depressive Disorder

The Veteran's service-connected depressive disorder has been evaluated during the relevant time period as 70 percent under 38 C.F.R. § 4.130, DC 9434.  Under that DC, and in accordance with the General Rating Formula for Mental Disorders, a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9434 (2014).  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2014).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).

In the instant case, the Board finds that a rating in excess of the currently assigned 70 percent is not warranted, as the evidence fails to demonstrate that the Veteran is totally impaired due to his depressive disorder.  During the pendency of his claim, the Veteran has been evaluated by a VA and a private clinician, neither of whom felt that his depressive disorder rendered him totally impaired.  Further, the evidence shows that the Veteran has been married to his wife since 2000 and that their marriage is secure and normal, that he maintains a good relationship with four of his five children and enjoys being a father, and that he is close with his mother and in contact with his step-father.  Although the private clinician's report indicates that the Veteran does not have friends or meaningful hobbies and does not feel comfortable around people outside of his family unit, which suggests that the Veteran may experience a severe degree of social isolation, the evidence simply does not demonstrate that he is totally impaired.  Thus, regardless of the occupational impact of the Veteran's depressive disorder, a 100 percent evaluation is not warranted.  See 38 C.F.R. § 4.130, DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders) (emphasis added).  

The Board's finding in this regard is also supported by the Veteran's assigned GAF (Global Assessment of Functioning) scores of 48 and 50.  In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 41-50 is defined as: "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  Although the Veteran may suffer from serious social and occupational functioning, the assigned GAF scores do not suggest total impairment.  The Board points out also that although the Veteran has pursued his appeal of the initial rating assigned, his attorney has not argued specifically that the evidence supports the assignment of a schedular 100 percent evaluation.  Rather, in his June 2014 brief, the Veteran's attorney argued only for an increased evaluation for the Veteran's headaches disorder and for the assignment of TDIU.

The above determination is based upon consideration of applicable rating provisions and Board finds that the level of severity and symptomatology of the Veteran's service-connected depressive disorder are described by the established criteria found in the rating schedule for that disability.  The Board finds that the applicable rating criteria specifically contemplate the level of disability and symptomatology reported.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the rating criteria contemplate the Veteran's disability level throughout the pendency of his claim.  Referral for extraschedular consideration is therefore not required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2014).

C.  TBI

The Veteran's service-connected TBI is evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8045, which pertains to residuals of TBI and provides that any residual with a distinct diagnosis, should be separately evaluated under another DC, even if that diagnosis is based on subjective symptoms.  38 C.F.R. § 4.124a, DC 8045 (2014).  The rating codesheet indicates that the Veteran's depressive disorder and headache disorder evaluated under DC 8100 are associated with his TBI.  The ratings for these disabilities have already been addressed and will not be further discussed.  The evidence also fails to establish the presence of any other distinctly diagnosed disability related to the Veteran's TBI, such that evaluation of the Veteran's claim under a diagnostic code other than DC 8045 is necessary.

Turning to whether a rating in excess of 10 percent is warranted under DC 8045, that DC provides for the evaluation of TBI based on the three main areas of dysfunction (cognitive, emotional/behavioral, and physical) that may result from TBI and have profound effects on functioning.  38 C.F.R. § 4.124a, DC 8045.  Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  DC 8045 directs that cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

DC 8045 further provides that emotional/behavioral dysfunction is to be evaluated under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  Id.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are to be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Lastly, physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

Residuals that are not listed that are reported on an examination are to be evaluated under the most appropriate DC, with each residual condition being evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation.  The evaluations for each separately rated condition are then to be combined under 38 C.F.R. § 4.25.  Id.  Notably, the evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The Veteran was examined in October 2012, the report of which records a diagnosis of TBI, as well as of "primary stabbing headaches" and "tension headaches" attributable to the Veteran's TBI.  Regarding related cognitive impairments, the examiner noted complaints of mild memory loss.  The Veteran's judgement and consciousness were indicated to be normal and social interaction routinely appropriate.  He was observed to be oriented times three, able to communicate and comprehend spoken and written language, and his motor activity and visuospatial orientation were normal.  No neurobehavioral effects were noted and there was no indication of any physical or neurological dysfunction, but it was stated that the Veteran had three or more subjective symptoms that mildly interfered with either work, instrumental activities of daily living, family or other close relationships.  

Overall, the Board finds that a rating in excess of 10 percent under DC 8045 is not warranted.  At the outset, the Board again notes that the Veteran has a diagnosed mental disorder that is separately evaluated under DC 9434 and there is no evidence of associated physical/neurological dysfunction.  Regarding the evaluation of cognitive impairments, DC 8045 provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  38 C.F.R. § 4.124a, DC 8045.  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Id.  The regulation provides for the assignment of a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  Id.  If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.  

Here, the October 2012 examiner's findings do not support the assignment of a rating in excess of 10 percent, as it cannot be said that the Veteran experiences level 2 or more impairment in any facet.  Indeed, there is no evidence to suggest that the Veteran has impairment of memory, judgment, social interactions, orientation, motor activity, visual spacial orientation, communication, or consciousness, or that he experiences neurobehavioral effects.  Thus, the Veteran's disability is left to be evaluated based on the severity of subjective symptoms.  For a rating greater than the currently assigned 10 percent to be warranted, the examiner would have needed to find evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living, or work, family or other close relationships.  Id.  "Examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days."  Id.  Comparing the evidence of record to the rating criteria, the Board finds that the evidence simply does not support a higher rating under DC 8045.  (As already noted, compensation has been awarded for separately ratable disabilities due to TBI such as psychiatric disability and headaches.  This has been done in accordance with DC 8045, which indicates that distinct disabilities that may be rated under other Diagnostic Codes should be rated accordingly.)

The Board also finds that the symptoms of the Veteran's TBI have not been so exceptional or unusual that the schedular criteria do not adequately compensate for them.  Here, the Veteran's TBI residuals are specifically contemplated by the rating criteria.  His symptoms do not, therefore, take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun, supra; 38 C.F.R § 3.321(b)(1).

D.  TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

Here, the Veteran is service-connected for depression, evaluated as 70 disabling, for headaches, evaluated as 10 percent disabling, for a TBI, evaluated as 10 percent disabling, and for a scar, evaluated as noncompensably disabling.  Thus, he meets the schedular criteria for an award of TDIU.  While the minimum rating requirements are met, the Veteran must first and foremost be shown to be unable to secure or follow substantially gainful employment in order to establish entitlement to TDIU. Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a living wage).  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The record contains the report of a May 2014 private vocational assessment, which was rendered based upon a review of the Veteran's claim folder.  The clinician noted the Veteran's educational and post-military work history and outlined the relevant evidence contained in the various VA examination reports of record, as well as that contained in the more recent private psychological assessment.  The clinician then opined that the Veteran's disabilities, taken alone, would not render him unemployable, but the combination of physical and emotional issues resulting from this various service-connected disabilities would render him unable to sustain full time employment.  The clinician indicated that the evidence suggested that the Veteran would have issues with work attendance, mental and cognitive sustainability, and stress tolerance as a result of his service-connected disabilities.  She went on cite to various studies discussing the average employer's tolerance for work absences and found that the Veteran's disabilities would likely result in him missing more work than most employer's would tolerate. 

Upon review of the record, the Board finds no reason to discount the probative value of the favorable opinion regarding the Veteran's unemployability.  Accordingly, in consideration of private vocational opinion, which is supported by the findings contained in the various VA examination reports of record, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, the that the evidence as a whole tends to support a finding that the Veteran's service-connected disabilities make him unable to obtain and maintain substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).  A rating of TDIU is therefore warranted.  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to an initial evaluation in excess of 10 percent for TBI is denied.

Entitlement to an initial evaluation in excess of 70 percent for depression is denied.

Entitlement to a disability rating of 10 percent for service-connected headaches is granted as of August 27, 2012, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


